Wedell, J.
(concurring): In Steinkirchner v. Linscheid, 164 Kan. 179, 188 P. 2d 960, the failure to appoint a guardian ad litem was held, by a divided court, to render the proceeding void. That case involved a statute which unlike the instant one did not make it mandatory to appoint a guardian. That decision has become the law and those of us who dissented are now bound by it. Any contrary comment involving the present statute would, therefore, serve no useful purpose.
Hoch, J., joins in the foregoing concurring opinion.